Citation Nr: 1455756	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for upper airway resistance syndrome, to include as secondary to a service-connected disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefits sought on appeal.  

In February 2013, the Veteran testified at a hearing conducted at the Fargo, North Dakota RO before the undersigned.  A transcript of the testimony has been associated with the Veteran's claims file.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for upper airway resistance syndrome.  Thus, the Board is granting this aspect of the Veteran's appeal.  

The underlying de novo claim for service connection for upper airway resistance syndrome is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a March 1987 rating decision, the RO denied the Veteran's claim of service connection for sleeplessness on the basis that the evidence did not reflect any signs of, or treatment for, sleeplessness in service.  

2.  The evidence received since the March 1987 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep disorder, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The March 1987 rating decision that denied service connection for sleeplessness is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  

2.  The evidence received subsequent to the March 1987 rating decision is new and material, and the claim for service connection for upper airway resistance syndrome is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

I.  Claim to Reopen

In the current appeal, the Veteran contends that his current sleep disorder is secondary to his service-connected diabetes mellitus, type II.  In this regard, the Board notes that service connection for sleeplessness was denied by the RO in a March 1987 rating decision.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  

The evidence associated with the Veteran's claims file at the time of the March 1987 rating decision includes, but is not limited to, the Veteran's DD 214 form; his service treatment records; and the October 1986 and January 1987 VA examination reports.  At the October 1986 VA psychiatric examination, the VA examiner appears to have attributed the Veteran's complaints and symptoms of sleep difficulties to a depressive episode, although this determination is not clearly stated as such in the report.  In the March 1987 rating decision, the RO denied service connection for the Veteran's diagnosed depressive episode, to include his claimed sleeplessness, on the basis that there was no evidence of treatment for any sleep abnormalities during the Veteran's period of service.  [The Board acknowledges that the Veteran's claimed sleeplessness was seemingly attributed to, and diagnosed as, a psychiatric disorder rather than a physical disorder.  However, the Veteran himself never clarified as to whether his sleep difficulties were symptoms of a psychiatric or physical disorder, and the October 1986 VA examiner did not clearly state that the Veteran's sleep problems were due to his psychiatric disorder.  As such, the Board concludes that "inferring" what the examiner meant from what he did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).]  

In September 2011, the Veteran essentially requested that his claim for service connection for a sleep disorder be reopened.  Specifically, the Veteran claimed that his sleep disorder was secondary to his service-connected diabetes mellitus, type II.  Concerning this, the Board notes that a new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories); see also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  

The evidence associated with the claims file subsequent to the March 1987 rating decision includes, but is not limited to, VA treatment records dated from June 2008 to June 2011; private records generated at the Medical Records Department at Medcenter One Hospital, and dated from May 2005 to May 2011; a September 2011 letter issued by the Veteran's private treatment provider, B.B., M.D.; the December 2011 VA examination report; internet medical articles which discuss the relationship between obstructive sleep apnea and diabetes mellitus; and lay assertions submitted by the Veteran and his wife.  

Private treatment records from Medcenter One Hospital reflect that the Veteran began presenting with complaints of "sleep apnea type symptoms" in March 2007.  He underwent a polysomnogram in April 2007, the impression of which was negative for classic apnea/hypopnea syndrome, but positive for "a vast number of snoring related arousals" which "generates very strong suspicion for upper airway resistance syndrome. . . ."  Report of the June 2007 polysomnogram also reflected an impression of upper airway resistance syndrome.  

In a September 2011 letter, Dr. B. determined that the Veteran had obstructive sleep apnea, and that this disorder was, in fact, related to his diabetes mellitus, type II.  According to Dr. B., the Veteran's obstructive sleep apnea was a direct consequence of the weight gain associated with type 2 diabetes mellitus.  

This evidence is new, in that it was not previously of record.  The Board finds that the September 2011 letter provides further discussion concerning whether the Veteran has a sleep disorder that is related to his military service, and addresses the possibility of an etiological link between the Veteran's sleep disorder and a service-connected disability.  Because the RO in March 1987 denied the claim, in part, because the evidence did not reflect any signs or complaints of sleeplessness in service, and thus did not show that said symptoms arose and/or were incurred in service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for a sleep disorder.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  







ORDER

New and material evidence having been received, the claim of entitlement to service connection for upper airway resistance syndrome is reopened, and, to this extent only, the appeal is granted.  


REMAND

The Veteran contends that his current sleep disorder is secondary to a service-connected disorder.  Specifically, he claims to have sleep apnea that developed as a result of his diabetes mellitus, type II.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran is currently service-connected for diabetes mellitus, type II.  See January 2002 rating decision.  Although VA treatment records dated from June 2008 to June 2011 reflect assessments of obstructive sleep apnea, sleep studies were conducted in April 2007 and June 2007, and the findings produced were negative for signs of apnea/hypopnea, although they did reflect a clear diagnosis of upper airway resistance syndrome.  The Board acknowledges the VA treatment records, but finds that the assessments of obstructive sleep apnea were not based on any form of diagnostic testing, to include any type of sleep study.  

In the September 2011 letter, Dr. B. related the Veteran's obstructive sleep apnea to his diabetes mellitus, type II, and reasoned that the Veteran's obstructive sleep apnea was a direct consequence of the weight gain associated with his diabetes mellitus, type II.  

At the December 2011 VA examination, the VA examiner noted that the June 2007 sleep study results reflected signs of classic upper airway resistance syndrome, and commented that the Veteran had been using a continuous positive airway pressure (CPAP) machine ever since to help inhibit his snoring and arousals.  Based on his discussion with the Veteran, as well as his review of the diagnostic test results, the VA examiner diagnosed the Veteran with having upper airway resistance syndrome, and determined that this disorder was less likely than not incurred in or caused by an in-service injury, event or illness.  However, the examiner did not conduct a more recent sleep study to determine what the Veteran's current sleep disorder was, nor did he provide an opinion as to whether this disorder was secondary to the Veteran's diabetes mellitus, type II.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The polysomnography results consistently reflected a diagnosis of upper airway resistance syndrome, and given that they were negative for signs of apnea and hypopnea, it does not appear that upper airway resistance syndrome is the equivalent of, or a type of sleep apnea.  In the September 2011 opinion, Dr. B. only related the Veteran's obstructive sleep apnea to his diabetes mellitus, and no opinion was provided with regard to whether his upper airway resistance syndrome was secondary to his diabetes mellitus, type II.  Moreover, Dr. B. did not provide clinical/diagnostic evidence to support his assertion that the Veteran had a diagnosis of obstructive sleep apnea.  Indeed, the December 2011 VA examination report reflects that a diagnosis of sleep apnea must be confirmed by a sleep study.  As such, the Board finds this opinion to be insufficient to grant the claim.  Indeed, the opinion appears to be based on the Veteran's reported history, since there are no diagnostic test results (sleep studies) confirming a diagnosis of obstructive sleep apnea.  The probative value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  

In light of the fact that the September 2011 opinion is currently inadequate to grant the claim, and the internet medical articles provided only focus on the relationship between obstructive sleep apnea and diabetes mellitus, and given that the December 2011 VA examiner failed to provide an opinion as to whether the Veteran's diagnosed upper airway resistance syndrome is secondary to his service-connected diabetes mellitus, type II, the Board finds that the Veteran's claim should be remanded for another VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to determine the nature and etiology of any sleep disorder present.  The claims folder, a copy of this REMAND and a copy of all records located on the Virtual VA claims processing system, must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations, to include a polysomnography, deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the April and June 2007 polysomnography reports which reflect a diagnosis of upper airway resistance syndrome.  

For any sleep disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any sleep disorder currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus, type II.  If the examiner finds that diabetes has not caused a current sleep disorder but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any sleep disorder.  If a baseline is established, the examiner should comment on how much the sleep disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)  

All opinions expressed must be supported by a complete explanation for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389  (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. After completing the above, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


